Citation Nr: 1217832	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-03 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected dysthmic disorder.  

2.  Entitlement to service connection for prostate cancer.  

3.  Entitlement to service connection for myocardial infarction, to include as secondary to service-connected dysthmic disorder.  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the RO assigned a 50 percent rating for the Veteran's service-connected dysthmic disorder and denied entitlement to service connection for prostate cancer and myocardial infarction, to include as secondary to service-connected dysthmic disorder.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In October 2011, the Veteran submitted a September 2011 mental status examination report from a private physician.  This report was received after issuance of the Statement of the Case (SOC) and was submitted without a waiver of initial AOJ consideration.  Pertinent evidence submitted by the Veteran must be referred to the AOJ for review and preparation of a Supplemental SOC unless this procedural right is waived in writing by the Veteran.  38 C.F.R. §§ 19.37, 20.1304 (2011).  Accordingly, a remand with respect to the issue of entitlement to a rating in excess of 50 percent for service-connected dysthmic disorder is required for initial AOJ consideration of this new evidence. 

In addition, the Board notes that a review of the claims file shows that the Veteran reported being in receipt of Social Security benefits.  However, the claims file does not contain any records from the Social Security Administration (SSA).  VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  

Finally, the Board notes that the most recent VA treatment records that are associated with the Veteran's claims file are dated in November 2008.  In order to avoid further delay or future remand, the AOJ should ensure that all outstanding records of treatment for the Veteran have been associated with the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, the RO must obtain all outstanding pertinent medical records following the procedures prescribed in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.

2.  Undertake reasonable efforts to obtain all outstanding records of evaluation and/or treatment of the Veteran from the VA.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, including the scheduling of appropriate VA examinations (if warranted), readjudicate the claims, to include consideration of all evidence associated with the file after the issuance of the January 2009 SOC, including the private treatment record dated in September 2011.  If the benefits sought are not granted, the Veteran and his attorney should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

